United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-4069
                                    ___________

Teresa L. Lowry,                     *
                                     *
                  Appellant,         * Appeal from the United States
                                     * District Court for the Eastern
      v.                             * District of Arkansas.
                                     *
Jo Anne B. Barnhart, Commissioner,   *      [UNPUBLISHED]
Social Security Administration,      *
                                     *
                  Appellee.          *
                                ___________

                              Submitted: September 30, 2003

                                   Filed: October 6, 2003
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Teresa L. Lowry appeals the district court's* order affirming the Social Security
Commissioner's decision to deny Lowry's applications for disability insurance
benefits and supplemental security income. Having reviewed the record, we conclude
the decision of the Commissioner that Lowry is not disabled for Social Security


      *
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
purposes is supported by substantial evidence on the record as a whole. This case
presents no novel issues to justify an extended discussion. Accordingly, we affirm
the district court's judgment. See 8th Cir. R. 47B.
                         ______________________________




                                       -2-